                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:18-CR-452-1-FL
                            NO. 5:18-CR-452-2-FL

UNITED STATES OF AMERICA,                 )
                                          )
                   v.                     ) ORDER TO SEAL
                                          )
LEONID ISAAKOVICH TEYF,                   )
       Defendant.                         )
TATYANA ANATOLYEVNA TEYF,                 )
a/k/a TATIANA TEYF,                       )


      Upon motion of the United States, it is hereby ORDERED, for good cause shown

based on the facts and reasons stated in the motion, that the Supplemental

Memorandum filed at D.E. 412, relating to D.E. 386, in the above-captioned matter be

sealed until such time as requested to be unsealed by the United States Attorney and

the court orders it unsealed.

      It is FURTHER ORDERED that the Clerk of Court make available to the parties

filed copies of the same.

                                      27thday of January, 2020.
                            This, the ____



                                          _________________________________
                                          LOUISE W. FLANAGAN
                                          United States District Judge
